Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Conforme surge de la demanda que ante el Tribunal Superior de Puerto Rico, Sala de San Juan, radicara el demandante Juan Sifontes Ramos/1) éste comenzó a trabajar con la demandada Oliver Exterminating Services Corp. (en adelante Oliver Exterminating), en calidad de gerente, el día 19 de junio de 1981. El demandante Sifontes Ramos sufrió —alegadamente como consecuencia de una aneurisma cerebral— un “accidente del trabajo” el día 19 de noviembre de 1982. Ello causó que el demandante, luego de que el asunto fuera reportado al Fondo del Seguro del Estado (en adelante el Fondo), se ausentara de su trabajo para recibir tratamiento médico para su condición. Sifontes Ramos se. trasladó al estado de Nueva York, Estados Unidos de América, donde fue intervenido quirúrgicamente. Habiendo regresado a Puerto Rico, el demandante Sifontes Ramos se reintegró a su trabajo con la demandada el 1ro de febrero de 1988. Al cabo de aproximadamente seis (6) meses, *210facultativos médicos que le atendían le recomendaron al deman-dante Sifontes Ramos una segunda intervención quirúrgica, au-sentándose éste de su trabajo con la demandada el día 26 de septiembre de 1983. Fue operado, nuevamente en Nueva York, tres días más tarde.
El 20 de diciembre de 1983, el Administrador del Fondo del Seguro del Estado emitió decisión en el caso. Determinó que procedía ordenar el cierre y archivo de la reclamación radicada ante dicho organismo administrativo por razón de que el “acci-dente” alegadamente sufrido por el recurrente Sifontes Ramos no cualificaba como un “accidente del trabajo” al amparo de las disposiciones de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 1 et seq. La referida decisión o conclusión se basó en que las “aneurismas cerebrales” son “condiciones congénitas cuya ruptura es espontánea y nada tienen que ver con el trabajo”. Apéndice a Solicitud de revisión, pág. 58. De la decisión emitida por el Administrador no surgen los fundamentos científicos en que se basa la antes mencionada aseveración.. Inconforme, el señor Sifontes Ramos acudió, en revisión de la decisión antes mencionada, ante la Comisión Industrial de Puerto Rico, Caso Núm. 84-102-36-9055-1. El mismo se encuentra actualmente pendiente ante dicho organismo administrativo.
El 2 de abril de 1984., no habiéndose reintegrado Sifontes Ramos a su trabajo, la demandada Oliver Exterminating le notificó, a éste, mediante carta a esos efectos, que debido a su prolongada ausencia se había decidido que no podía seguir reservándole su empleo. El 11 de abril de 1984, Sifontes Ramos radicó ante el Tribunal Superior de Puerto Rico, Sala de San Juan, demanda sobre “despido ilegal y daños y perjuicios”. En la misma se alegó, en síntesis y en lo pertinente, que la actuación de la demandada Oliver Exterminating violaba las disposiciones del Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7, teniendo él derecho, en consecuencia, a recibir de parte de la demandada todos los “beneficios” que establece dicha disposición legal.
*211Luego de los tramites legales correspondientes, la demandada Oliver Exterminating radicó una moción de desestimación ante el tribunal de instancia. En la misma alegó, en síntesis, que el citado Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo no era aplicable al caso de autos por cuanto, habiendo sufrido el demandante el alegado accidente del trabajo el día 19 de noviembre de 1982, éste había estado ausente de su empleo por un período de tiempo en exceso de un año, cual es el término máximo que dicha disposición legal requiere que se le reserve el empleo a un trabajador que se ha ausentado del mismo debido a un accidente del trabajo. Por su parte, el demandante Sifontes Ramos, al oponerse a la desestimación solicitada, sostuvo que el término de un año al que alude el referido Art. 5a fue “interrum-pido” al él haber regresado a trabajar el 1ro de febrero de 1983.
El tribunal de instancia, mediante sentencia de fecha 25 de octubre de 1985, desestimó la demanda radicada. Resolvió, en síntesis, que el lenguaje del citado Art. 5a de la Ley de Compen-saciones por Accidentes del Trabajo respecto al período de un año era uno “claro y específico... y libre de ambigüedad”, Exhibit A, pág. 8; esto es, que el referido período no era susceptible de ser interrumpido.
Inconforme, el demandante Sifontes Ramos acudió en revisión ante este Tribunal. En el recurso que a esos efectos radicara le imputó al foro de instancia haber errado al así resolver. Expedi-mos el auto de revisión solicitado.
Dados los hechos particulares del caso ante nuestra conside-ración —en especial, en vista del hecho de que la decisión del Administrador del Fondo es una que no es final y firme, razón por la cual todavía no se puede precisar si se trata de un accidente no ocupacional o, por el contrario, un accidente del trabajo— nos enfrentamos a una situación sumamente particular, ya que a la misma pueden ser aplicables una de dos disposiciones esta-tutarias distintas, a saber: la Sec. 3(q) de la Ley de Beneficios por *212Incapacidad de 1968 (11 L.P.R.A. sec. 203(q)) o el Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, ante.
Dispone la citada Sec. 3(q) que:
(q) Reinstalación después de la incapacidad.
En los casos de incapacidad para el trabajo de acuerdo con las disposiciones de este Capítulo, el patrono vendrá obligado a reser-var el empleo que desempeña el trabajador al momento de comen-zar la incapacidad y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
(1) que el trabajador requiera al patrono que lo reponga en su empleo dentro del término de quince (15) días, contados a partir de la fecha en que fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos seis (6) meses desde la fecha de comienzo de la incapacidad;
(2) que el trabajador esté mental y físicamente capacitado para ocupar dicho empleo en el momento en que solicite del patrono dicha reposición; y
(3) que dicho empleo subsista al momento en que el trabajador solicite su reposición. Se entenderá que el empleo subsiste cuando el mismo esté vacante o lo ocupe otro trabajador. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro trabajador dentro de los treinta (30) días siguientes a la fecha en que se hizo el requerimiento de reposición. (Énfasis suplido.)
En Rojas v. Méndez & Co., Inc., 115 D.P.R. 50 (1984), tuvimos la oportunidad de interpretar la transcrita disposición legal. Resolvimos en dicho caso, en síntesis y en lo pertinente, que para que el empleado temporalmente incapacitado por razón de inca-pacidad o accidente no ocupacional tenga derecho a ser reinstalado en su antiguo empleo éste viene obligado, además de cumplir con los demás requisitos que exige la Ley de Beneficios por Incapacidad de 1968, a requerir su reinstalación en o antes de que transcurra el término de seis meses desde la fecha en que se incapacitó.
No debe haber duda alguna, en consecuencia, de que en la alternativa de que prevalezca la decisión emitida por el Adminis-trador del Fondo —a los efectos de que no se trata de un accidente del trabajo y sí de una incapacidad no ocupacional— el recurrente Sifontes Ramos no tiene derecho a ser reinstalado en su antiguo *213empleo con la recurrida Oliver Exterminating. Ello por razón de que, conforme las disposiciones de la antes citada See. 3(q) de la Ley de Beneficios por Incapacidad, dicho patrono sólo venía en la obligación de reservarle el empleo al recurrente por un período de seis meses desde la fecha en que éste se incapacitó. Rojas v. Méndez & Co., Inc., ante. Ello, como hemos visto, no dispone totalmente del caso.
Existiendo la posibilidad en el presente caso, sin embargo, de que la decisión emitida por el Administrador del Fondo sea revocada —y, en consecuencia, se determine finalmente que se trata de un accidente del trabajo— venimos en la obligación de examinar el asunto a la luz de las disposiciones del citado Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo.
I 1 — (
El Art. 5a de la citada Ley de Compensaciones por Accidentes del Trabajo —Ley Núm. 45 de 18 de abril de 1935, según enmendada— dispone:

See. 7. Reinstalación después de incapacidad

En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este Capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones: (1) que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, contados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del accidente-, (2) que el obrero o empleado esté mental y físicamente capacitado para ocupar dicho empleo en el momento en que solicite del patrono su reposición; y (3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presu-mirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro obrero o empleado dentro de los treinta días siguientes a la fecha en que se hizo el requerimiento de reposición.)
*214Si el patrono no cumpliere con las disposiciones de esta sección vendrá obligado a pagar al obrero o empleado o a sus beneficiarios los salarios que dicho obrero o empleado hubiere devengado de haber sido reinstalado, además le responderá de todos los daños y perjuicios que le haya ocasionado. El obrero o empleado, o sus beneficiarios, podrán instar y tramitar la correspondiente reclama-ción de reinstalación y/o de daños en corte por acción ordinaria o mediante el procedimiento para reclamación de salarios, establecido en las sees. 3118 a 3132 del Título 32. (Énfasis suplido.)
El transcrito Art. 5a forma parte de toda una legislación de índole remedial vigente en nuestro ordenamiento, legislación que no hay duda debe ser interpretada liberalmente y de conformidad con el propósito que la inspiró. Véanse: Sec. 1 de la Ley de Beneficios por Incapacidad, 11 L.P.R.A. see. 201; Correa v. Comisión Industrial, 56 D.P.R. 816, 818 (1940); Feliciano Figueroa v. Comisión Industrial, 84 D.P.R. 196, 215 (1961); Torres García v. F.S.E., 111 D.P.R. 469 (1981); R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Fubs. J.T.S., 1987, págs. 458-459; Industrial Comm’n v. McCartin, 330 U.S. 622, 628 (1946). Dicha disposición legal, en específico, tiene un propósito loable por demás. Mediante la aplicación del mismo se le garantiza al trabajador, que se incapacita temporalmente como consecuencia de un accidente o enfermedad ocupacional, tranquilidad de espíritu por cuanto, cumplidos ciertos requisitos, ese trabajador tiene el derecho a ser reinstalado en su empleo.
Ello no obstante —y como expresáramos en Rojas v. Méndez y Co., Inc., ante, al interpretar la Sec. 3(q) de la Ley de Beneficios por Incapacidad de 1968, ante— (2) consciente nuestro legislador de la carga y el gravamen económico que podría resultar para un patrono la aplicación indiscriminada de esta clase de disposicio-nes, éste estableció mediante lenguaje claro y preciso unos *215requisitos para el ejercicio por parte del trabajador de ese “derecho” a la reposición.
Una simple lectura del citado Art. 5a revela cuáles son esos requisitos:
(1) que se trate de un accidente o enfermedad ocupacional que inhabilite al empleado para trabajar;
(2) que dentro de los quince (15) días de haber sido dado de alta, el empleado solicite del patrono que lo reponga a su empleo;
(3) que dicho requerimiento de reposición sea hecho, en adición, dentro de los doce (12) meses de haber ocurrido el “accidente del trabajo”;
(4) que en el momento en que se hace el referido requeri-miento el empleado esté física y mentalmente capacitado para realizar las funciones de su empleo, y
(5) que el empleo o posición que ocupaba el empleado “sub-sista” al momento en que éste solicita su reposición.
No hay duda que, prima facie, en el caso del demandante recurrente Sifontes Ramos no se cumple con, cuando menos, tres de los antes enumerados requisitos. No se cumple con el segundo de ellos, esto es, haber solicitado la reposición dentro de los quince días de haber sido “dado de alta”, por la sencilla razón de que el demandante Sifontes Ramos no sólo nunca solicitó formalmente la reposición sino que nunca fue dado de alta dentro del año siguiente a sufrir el accidente del trabajo. Por otro lado, una simple operación matemática es todo lo que se necesita para poder uno percatarse de que se incumple con el tercer requisito, ya que no hay duda de que si el “accidente del trabajo” ocurrió el día 19 de noviembre de 1982, a la fecha de la carta que a Sifontes Ramos le enviara Oliver Exterminating, ya había transcurrido en exceso de un año. Por último, resulta obvio que al momento de la referida carta, el demandante Sifontes Ramos todavía no se encontraba física y mentalmente capacitado para realizar el trabajo de gerente de la demandada recurrida por cuanto todavía no había sido dado de alta.
Ello no obstante, argumenta el demandante recurrente que el hecho de que él regresara a trabajar, luego de sufrir la primera *216intervención quirúrgica, el día 1ro de febrero de 1983 y que estuviera desempeñando sus funciones hasta el 26 de septiembre de 1983 efectivamente “interrumpió” el período de un año pres-crito por el referido Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, ante, causando que dicho término “co-menzara” a contarse de nuevo. Ello, conforme la teoría del demandante recurrente, tuvo la consecuencia de hacer “prematu-ra” la carta de la demandada Oliver Exterminating, de fecha 2 de abril de 1984, prescindiendo de sus servicios por cuanto tenían la obligación de reservarle su empleo hasta septiembre de 1984.
No podemos refrendar dicha posición. En primer lugar, cuando “la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 14. Véanse: Irizarry v. Registrador, 61 D.P.R. 74 (1942); Caguas Bus Line v. Sierra, Comisionado, 73 D.P.R. 743 (1952); Rodríguez Rodríguez v. Gobernador, 91 D.P.R. 101 (1964); Rodríguez v. Fidelity Bond Mortg. Corp., 108 D.P.R. 156 (1978). Somos del criterio que estamos ante una de esas situaciones; esto es, la terminología en que está redactado el citado Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo es una clara y libre de ambigüedades. Ello nos obliga, no obstante el propósito reparador del estatuto en sí, a interpretar el mismo conforme al significado común y corriente de sus términos. Debe mantenerse presente que el texto claro de una ley es la expresión por excelencia de la intención legislativa. Rodríguez Rodríguez v. Gobernador, ante. Y es que, como expresáramos en Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 331 (1975), “[e]n aras de la liberalidad no podemos ir más allá de la ley”.
En segundo lugar, la “interpretación” que propone el deman-dante recurrente es una que nos puede llevar a una situación insostenible. Si determináramos que un empleado que sufre un accidente del trabajo, que se ha reportado al Fondo y que, en consecuencia, se encuentra recibiendo tratamiento médico, puede interrumpir el término de un año prescrito en el citado Art. 5a meramente reportándose, aun cuando no haya sido “dado de alta” *217por el Fondo, a trabajar por un corto período de tiempo, estaría-mos judicialmente enmendando el citado Art. 5a y permitiendo que dicho término se pueda extender ad infinitum-, esto es, estaríamos incurriendo en un ejercicio indebido de nuestra fun-ción judicial.
En el ejercicio de sus prerrogativas, el legislador entendió que el término de un año dispuesto en el Art. 5a, ante, hace justicia tanto a los intereses del patrono como a los del trabajador. Por un lado, como expresáramos anteriormente, se le proporciona una gran tranquilidad de espíritu al trabajador que sufre un accidente ocupacional; éste sabe que, cumplidos ciertos requisitos, su ausencia en el trabajo por un año no le priva de su derecho a ser reinstalado en el empleo. De otro lado, el patrono no soporta la carga, que sin duda puede ocasionar un disloque total de su actividad empresarial, de verse obligado por ley a congelar un sinnúmero de plazas por un período irrazonablemente largo de tiempo. Tal ha sido el juicio legislativo y no le corresponde a este Tribunal enmendar el mismo mediante un acto manifiesto de “legislación” judicial.
Somos del criterio, en consecuencia, que para que un em-pleado que se ha incapacitado temporalmente, por razón de enfermedad o accidente ocupacional, tenga derecho a ser repuesto en el empleo que desempeñaba al ser víctima del accidente del trabajo, éste viene obligado —en adición a cumplir con los demás requisitos que exige el Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, ante— a requerir su reposición en o antes de que transcurra el período de un año, contado el mismo a partir de la fecha de la ocurrencia del accidente del trabajo. (3)
*218Por los fundamentos antes expuestos, es que concurrimos con el resultado de la sentencia emitida por el Tribunal, confirmatoria la misma de la dictada por el Tribunal Superior de Puerto Rico, Sala de San Juan, en el caso de epígrafe.

(1) A los fines de la resolución de la moción de desestimación que ante el tribunal de instancia radicara la parte demandada, ésta “aceptó” la veracidad de lo alegado en la demanda por el demandante Sifontes Ramos. A esos efectos, véase Cervecería Corona, Inc. v. Tribunal Superior, 99 D.P.R. 698, 701 (1971).


(2) Ley Núm. 139 de 26 de junio de 1968, conocida la misma por “Sinot”, 11 L.P.R.A. sec. 203(q).
La citada Sec. 203(q) es una disposición sustancialmente igual al antes citado Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7, pero relativa la misma a accidentes o enfermedades no ocupacionales.


(3) Distinta es la situación del empleado al que, luego de ser reinstalado por el patrono al empleo que desempeñaba antes de sufrir el accidente del trabajo —por razón de haberse recuperado del mismo, haber sido dado de alta por el Fondo del Seguro del Estado (Fondo) y haber solicitado en tiempo su reinstalación'— le surge una condición relacionada con ía del accidente anterior que nuevamente le inhabilita para realizar su trabajo.
En esta situación no hay duda que ese empleado tendrá el término (completo) de un año para solicitar nuevamente reposición a su empleo. Ello, no por razón de que el referido término haya sido “interrumpido”, sino por el fundamento de que habiendo sido dado de alta por el Fondo y autorizado a regresar al trabajo, el incidente surgido se considera un *218nuevo accidente del trabajo aun cuando tenga relación con el original, esto es que haya “agravado” la lesión originalmente sufrida.